Field, C. J.
We see nothing in the objections of the defendant, that Joseph J. Little had not been appointed assistant clerk according to law, or that he had not authority to receive the complaint and attest the copies of the record. Pub. Sts. c. 154, §§ 7-10, 43; c. 155, § 6.
In Commonwealth v. Tobias, 141 Mass. 129, it is said in the opinion, that the construction to be given to the Pub. Sts. c. 57, §§ 5, 6, 7, and 9, is, that these sections prohibit the sale, etc. of milk containing “ more than eighty-seven per cent of watery fluid,” or “less than thirteen per cent of milk solids,” unless it is sold, not as pure milk, but as skimmed milk, and out of a vessel, can, or package marked as required by § 7; that the sale, etc. of milk “ to which water or any foreign substance has been added, or milk produced from cows fed on the refuse of distilleries or from sick or diseased cows,” is prohibited, whether it is sold as skimmed milk ór pure milk, and whether it contains more or less than thirteen per cent of milk solids, etc.
*161The St. of 1885, c. 352, § 8, prohibited the sale of skimmed milk “ containing less than nine and three tenths per cent of milk solids exclusive of fat,” thus establishing a standard quality for skimmed milk. The St. of 1886, c. 318, § 2, amended the Pub. Sts. c. 57, § 5, and established the standard quality of milk. These amendments have not, however, affected the construction to be given to that clause of the Pub. Sts. c. 57, § 5, as amended, which punishes the sale, etc. of milk “ to which water or any foreign substance has been added.” Under this clause it is equally an offence to sell, etc. skimmed milk to which water or any foreign substance has been added, as to sell, etc. milk to which water or any foreign substance has been added; and this too although the other provisions of the statutes relating to skimmed milk have been complied with. That the article in the possession of the defendant was in fact what is commonly called skimmed milk was not in dispute.

Exceptions overruled.